

Exhibit 10.9
exhibit109to201910k_image1a.jpg [exhibit109to201910k_image1a.jpg]
JONES LANG LASALLE INCORPORATED RESTRICTED STOCK UNIT AWARD AGREEMENT
(Under the 2019 Stock Award and Incentive Plan)
THIS RESTRICTED STOCK UNIT AWARD (“RSU Award”) is granted by JONES LANG LASALLE
INCORPORATED (the “Company”) to the Grantee, pursuant to the Company’s 2019
Stock Award and Incentive Plan (the “Plan”). The following table establishes the
basic information regarding this RSU Award, and the remaining sections of this
Agreement establish the terms and conditions of this RSU Award under the Plan.
This RSU Award is subject to such terms and conditions and to the further terms
and conditions contained in the Plan. For purposes of this Agreement, all
capitalized terms not otherwise defined herein shall have the meanings assigned
to them in the Plan.
By accepting this RSU Award, the Grantee accepts all such terms and conditions.
1. Number of shares of Stock with respect to which Grantee is granted Restricted
Stock Units (“RSU”)
As reflected in your online account at the Company’s stock plan record keeper.
2. Time of vesting
The RSU vests contingent upon your continued service with the Company (see
vesting schedule as reflected in your online account at the Company’s stock plan
record keeper, incorporated herein by reference) after which you have full
rights to receive the underlying shares. The vesting of the shares is subject to
the termination conditions detailed below, and those other terms described in
the Plan and this Agreement.


3. Conditions in the Event of Termination


§    Termination by Reason of Death, Total and Permanent Disability - the RSU
Award will continue to vest.


§    Termination by Reason of Retirement - the RSU Award will continue to vest
subject to vesting rules for retirement.


[ALTERNATIVE: NO RETIREMENT PROVISION (replace preceding bullet):
§    Termination by Reason of Retirement – any unvested portion will be
forfeited.]




§    Voluntary Resignation and Involuntary Termination with or without cause -
any unvested portion will be forfeited.

1.
DEFINITIONS

(i)
“Cause” means failure to perform the Grantee’s job responsibilities in good
faith, falsification of Company records, theft, failure to cooperate with an
investigation, use or distribution on the premises of the Company or any of the
Company’s subsidiaries of illegal drugs, conviction of any crime against the
Company, any of the Company’s






--------------------------------------------------------------------------------




subsidiaries or any of their employees or other violations of the Company’s Code
of Business Ethics.
(ii)
“Data” means personal information about the Grantee, including the Grantee’s
name, home address and telephone number, date of birth, social security number
or identification number, salary, nationality, job title, any shares or
directorships held in the Company, details of all RSU Awards or any other
entitlement to shares awarded, canceled, exercised, vested, unvested or
outstanding in the Grantee’s favor, for the purpose of managing and
administering the Plan.

(iii)
“Retirement” has the meaning set forth in the Plan.

(iv)
“Stock” means shares of the common stock, par value $0.01 per share, of the
Company.

(v)
“Total and Permanent Disability” means a disability qualifying the Grantee to
receive benefits under the applicable total and permanent disability income plan
provided by the Company or the subsidiary of the Company which employs Grantee.

2.
ACKNOWLEDGMENT AND WAIVER

By entering into this RSU Award Agreement, the Grantee acknowledges that:
(i)
the Plan is discretionary in nature and may be amended, suspended or terminated
by the Company at any time and the Company, in its discretion, shall have the
power and authority to (a) determine which (if any) individuals rendering
services or employed outside the United States are eligible to participate in
the Plan; (b) determine which non-United States-based operations (e.g.,
subsidiaries, branches, representative offices) participate in the Plan; (c)
modify the terms and conditions of any RSU Awards made to such eligible
individuals, or with respect to such non-United States-based operations; and (d)
establish sub-plans, modified exercise, payment and other terms and procedures
to the extent deemed necessary or desirable by the Company;

(ii)
although RSUs vest on a particular date, it may take additional time to process
the vesting, resulting in the underlying shares of Stock not actually being
available to the Grantee until sometime after the vesting date, and the Grantee
acknowledges that he/she assumes any risk in share price between the vesting
date and the date the shares are delivered to his/her account;

(iii)
this RSU Award is a one-time benefit which does not create any contractual or
other right to receive future grants of RSUs, or benefits in lieu of RSUs;

(iv)
all determinations with respect to any such future grants, including, but not
limited to, the times when RSU Awards shall be granted, the number of shares
subject to each RSU Award, the grant price, and the time or times when each RSU
Award shall be issuable, will be at the sole discretion of the Company;

(v)
the Grantee’s participation in the Plan shall not create a right to further
employment or service with the Company or the Grantee’s employer and shall not
interfere with the ability of the Company or the Grantee’s employer to terminate
the Grantee’s employment relationship or service agreement at any time with or
without cause;

(vi)
the value of this RSU Award is an extraordinary item of compensation which is
outside the scope of the Grantee’s employment or service contract, if any, and
is not part of normal or expected compensation for purposes of calculating any
severance, resignation, redundancy, end of service payments, long-service
awards, or similar payments;






--------------------------------------------------------------------------------




(vii)
the future value of the underlying shares of Stock is unknown and cannot be
predicted with certainty and if the value of the underlying Stock decreases in
value, so will the value of this RSU Award;

(viii)
this RSU Award has been granted to the Grantee in the Grantee’s status as an
employee of his or her employer, or other service provider, and can in no event
be understood or interpreted to mean that the Company is the Grantee’s employer
or that the Grantee has an employment or contract relationship with the Company;
provided, however, that this provision shall not affect any Grantee who is
actually employed by the Company;

(ix)
the ultimate liability for any and all tax, social insurance and any other
payroll tax (“tax-related items”) withholding and reporting obligations are and
remain the Grantee’s responsibility and liability and that the Company (i) makes
no representations nor undertakings regarding treatment of any tax-related items
in connection with any aspect of the RSU Award, including the grant, vesting or
issuance of the RSUs and the subsequent sale of Stock acquired; and (ii) does
not commit to structure the terms of the grant or any aspect of this RSU Award
to reduce or eliminate the Grantee’s liability regarding tax-related items; and

(x)
the terms and conditions of this RSU Award shall be governed by and construed in
accordance with the laws of the State of Illinois, USA, without taking into
account any conflicts of laws provisions.

3.
NON-TRANSFERABILITY

This RSU Award is nontransferable otherwise than by the laws of descent and
distribution on death.
4.
RESTRICTED UNITS, DIVIDEND EQUIVALENTS AND STOCK SPLITS

Subject to such rules as may be adopted by the Company and to the discretion of
the Company, this RSU Award may be paid in an equal number of shares of Stock or
in cash in the amount of the fair market value of the RSUs based upon the
closing price of Stock on the New York Stock Exchange on the trading day
immediately preceding the day on which the RSUs vest. Dividend equivalents, if
any, paid with respect to Restricted Stock Units prior to vesting will be made
at the discretion of the Board of Directors, in cash or Stock, and additional
Restricted Stock Units will be received by the Grantee in the case of a Stock
split.





--------------------------------------------------------------------------------




5.
DATA PRIVACY CONSENT

Notwithstanding anything in the Plan to the contrary (including Section 15(bb)
thereof), the Grantee consents to the collection, use and transfer of Data as
described in this paragraph. The Grantee understands that the Company and/or its
Subsidiaries will transfer Data amongst themselves as necessary for the purpose
of implementation, administration and management of the Grantee’s participation
in the Plan or any other plan of the Company (through this RSU Award and any
other award which may have been or be in the future granted under the Plan or
any such other plan), and that the Company and/or any of its Subsidiaries may
each further transfer Data to any third parties assisting the Company in the
European Economic Area, or elsewhere, such as the United States or Canada. The
Grantee authorizes them to receive, possess, use, retain and transfer the Data,
in electronic or other form, for the purposes of implementing, administering and
managing the Grantee’s participation in the Plan or any other plan of the
Company (through this RSU Award and any other award which may have been or be in
the future granted under the Plan or any such other plan), including any
requisite transfer to a broker or other third party with whom the Grantee may
elect to deposit any Stock acquired upon issuance of Stock in accordance with
this RSU Award or any other award and such Data as may be required for the
administration of the Plan or any other plan of the Company and/or the
subsequent holding of Stock on his or her behalf. The Grantee understands that
he or she may, at any time, view Data, require any necessary amendments to it or
withdraw the consents herein in writing by contacting his or her local Human
Resources representative. Withdrawal of consent may, however, affect Grantee’s
ability to realize benefits from this RSU Award or other awards.
6.
CONFIDENTIALITY

During Grantee’s employment with Company, Grantee will receive confidential,
proprietary or non-public information concerning Company, its clients and/or
employees. This may include pricing, client proposals, compensation structures
and performance evaluations, among many other types of information. Grantee
agrees that:
(i)
Company has given this kind of information to Grantee in strict confidence;

(ii)
Grantee will keep all of it secret and confidential indefinitely; and

(iii)
Grantee will not disclose it, directly or indirectly, to anyone else or use it
in any way except as Company may authorize within the scope of Grantee’s
employment.

Except as clearly necessary to carry out Grantee’s job responsibilities, Grantee
will not attempt, or provide information to others that would allow them to
attempt, to access Company’s computer system or those computer systems of
Company’s clients.
Notwithstanding the above, Grantee may disclose information to a federal, state
or local government agency.





--------------------------------------------------------------------------------




7.
NON-SOLICITATION

To the furthest extent permitted by applicable law, as a condition of Grantee’s
acceptance of the RSU Award, for the duration of Grantee’s employment with
Company and for a period of twelve (12) months after employment with Company
terminates for any reason, Grantee shall not, either directly or indirectly, or
on behalf of any third party:
i.
Solicit or induce other Company employees or independent contractors exclusively
retained by Company to leave Company;

ii.
Solicit or induce any clients that have existing or pending transactions or
assignments with Company to discontinue or reduce: (a) their transactions or
assignments with Company, or (b) their consideration with Company for pending
transactions or assignments.

iii.
Use Company trade secret information to solicit or induce any clients that have
existing or pending transactions or assignments with Company.

After termination of employment with Company, Grantee may, however, pursue
transactions or assignments that are not pending with Company at the time
Grantee’s employment terminates.
If any provision of this Section 7 (Non-Solicitation) is deemed to be invalid or
unenforceable under applicable law, this Section 7 (Non-Solicitation) will be
considered divisible as to such clause, phrase, or article, and such clause,
phrase, or article will thereafter be inoperative, provided however, the
remaining provisions of this Section 7 (Non-Solicitation) will be valid and
binding.
8.
RIGHTS AS A STOCKHOLDER

The Grantee of this RSU Award will have no rights as a shareholder with respect
to any shares of Stock covered by the award except as expressly contained or
provided for in the award agreement or the Plan until the vesting of the award.
9.
OPT-OUT

Grantee has the right to opt-out of this Agreement provided that Grantee
notifies the Company of his or her intent to do so within fifteen (15) days
after notice of the RSU Award and this Agreement has been provided to Grantee.
Grantee’s election to opt-out will not be effective and Grantee will be deemed
to have consented and agreed to the terms and conditions of this Agreement
unless notice of Grantee’s intent to opt-out is received by the Company in
writing at EquityAwards@jll.com within such fifteen (15) day time period. If
notice of Grantee’s election to opt-out has not been received within such
fifteen (15) day time period, Grantee will be deemed to have accepted the RSU
Award and the terms and conditions set forth in this Agreement.





